         Case 2:17-cv-01002-JAD-BNW Document 61 Filed 12/23/20 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 Reginald C. Howard,                                Case No.: 2:17-cv-01002-JAD-BNW

 4         Plaintiff                                   Order Granting Motion to Extend
                                                             Response Deadline
 5 v.
                                                                  [ECF No. 60]
 6 Greg Cox, et al.,

 7         Defendants

 8        Defendants move to extend their deadline to respond to Reginald C. Howard’s motion for

 9 summary judgment [ECF No. 58] to January 6, 2021. Good cause appearing, IT IS HEREBY

10 ORDERED that defendant’s motion [ECF No. 60] is GRANTED. The deadline for

11 defendants’ response to Howard’s motion for summary judgment [ECF No. 58] is extended

12 from December 31, 2020, to January 6, 2021.

13        Dated: December 23, 2020

14                                                    ___________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23
